                 Case 3:20-cv-05556-BJR Document 25 Filed 09/23/20 Page 1 of 1




 1                                                                 The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE
 9   JAE Y. HONG, PLLC, and PUYALLUP ORAL                   Case No. 3:20-cv-05556 -BJR
     AND MAXILLOFACIAL SURGERY, LLC,
10   individually and on behalf of all others similarly     ORDER GRANTING
     situated,                                              STIPULATED MOTION
11
                            Plaintiffs,
12
            v.
13
     TRANSPORTATION INSURANCE
14   COMPANY,
15                          Defendant.
16

17          Having reviewed the parties’ Stipulated Motion to Stay, it is hereby ORDERED as follows:

18          1.       The Motion is GRANTED.
19
            2.       The deadline for Defendant to respond to the Complaint is vacated and stayed
20
                     pending a ruling on Plaintiffs’ forthcoming motion to consolidate under Fed. R.
21
                     Civ. P. 42 and LCR 42.
22
            3.       Upon resolving Plaintiffs’ Rule 42 motion, the Court will schedule a status
23

24                   conference to set case deadlines and discuss administration of this matter.

25          Dated this 23rd day of September, 2020.

26
                                                          Hon. Judge Barbara J. Rothstein
